ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

The Indiana Supreme Court Disciplinary Commission has filed its Notice of Conviction and Request for Suspension, therein stating that the respondent, Gene E. Conn, was convicted of a crime punishable as a felony under the laws of the United States, and that, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a), the respondent should be suspended pending final resolution of any resulting disciplinary proceeding or further Order of this Court.
And this Court, being duly advised, now finds that on August 21,1997, the respondent was convicted in the United States District Court for the Northern District of Indiana of one count of sexual exploitation of minors in violation of 18 U.S.C. Section 2252, a felony under the laws of the United States. Pursuant to that conviction, the respondent was sentenced to a term of imprisonment of fifteen (15) months, to be followed by a two (2) year term of supervised release. Accordingly, we find that the Commission’s request for suspension should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Gene E. Conn, be suspended from the practice of law in this state, effective immediately, pending further order of this Court or final determination of any resulting disciplinary proceeding.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other parties as provided in Admis.Dise.R. 23(3)(d).
All Justices concur.